ORDER
PER CURIAM.
Michael M. Curtis (“Defendant”) appeals from the trial court’s denial of his motion to suppress evidence. Defendant argues the trial court erred in denying his motion to suppress because certain physical evidence and his statements were obtained as a result of an unlawful search and seizure.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err. An opinion reciting the detailed facts and restating the principles of law would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information *506only, setting forth the reasons for this order pursuant to Rule 30.25(b).